Citation Nr: 1444112	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul Pension Center


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1968.  The appellant was previously married to and divorced from the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

The appellant and the Veteran married in July 1967, divorced in 1974, and remained divorced until the time of the Veteran's death.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse have not been met. 38 U.S.C.A. §§ 101 , 103, 1102 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50 , 3.52, 3.53, 3.54, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations concerning notice and assistance do not apply in this case because there is no question of fact; the law alone is dispositive.  See Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The appellant does not disagree with the facts found by the VA only with the application of the law to her claim. 

Further, to the extent that there is any factual dispute, general due process considerations have been satisfied.  The appellant was notified of the evidence and information necessary to prove her claim and given ample opportunity to present evidence and arguments.  She has done so in various letters to VA.  The paper claims file and electronic claims files in Virtual VA and the Veterans' Benefits Management System (VBMS) have been reviewed and considered.  The appellant waived review of any additional evidence by the agency of original jurisdiction in an October 2012 statement.  As such, no further notice or assistance is necessary for a fair adjudication in this case.

VA death benefits may be paid to a surviving spouse who was married to the Veteran one year or more prior to the Veteran's death, or for any period of time if a child was born of the marriage. 38 U.S.C.A. § 1102; 38 C.F.R. § 3.54. 

The term "surviving spouse" means a person who was married to a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse).  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A "surviving spouse" also may not have remarried or lived with another person and held himself or herself out openly to the public to be the spouse of such other person since the death of the veteran.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran passed away in December 2006.  The appellant filed a claim for survivor benefits in May 2011.  The evidence shows that the appellant and the Veteran married in July 1967.  They had two children and then divorced in 1974.  The appellant married her second husband in April 1980.  Her second marriage ended in divorce in December 1985.

The appellant contends that she is entitled to benefits as a surviving spouse because the cause of the divorce from the Veteran was not her fault but instead a result of mental problems associated with the Veteran's service.  She further reasons that she was not married at the time of the Veteran's death and therefore meets the requirements set out in the literature provided by VA.  

The Board acknowledges that the literature provided by VA could be confusing to the appellant.  Nevertheless, the law requires that a claimant be married to the veteran at the time of his or her death to be eligible for benefits as a surviving spouse.  The language about a separation due to the misconduct of the veteran and without the fault of the spouse applies to the requirement of continuous cohabitation.  See 38 C.F.R. § 3.50.  That language does not negate the requirement that the claimant be married to the Veteran at the time of death.  See id.  The appellant agrees that she was legally divorced and not married to the Veteran at the time of his death in 2006.  They had not been married for over 30 years; during which time, the appellant had a marriage with another man.  As the appellant was not married to the Veteran at the time of his death, she is not a surviving spouse for VA purposes and not entitled to compensation.  See 38 U.S.C.A. §§ 101(31), 1102; 38 C.F.R. §§ 3.50, 3.54. 


ORDER

Entitlement to benefits of a surviving spouse is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


